DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/20/2021 has been entered.  Claims 1, 3, 9 and 11  have been amended; claims 2 and 10 have been canceled; and no new claims have been added.  Claims 1, 3-9 and 11-16 remain pending in the application.  The rejections of claims 1, 3-9 and 11-16 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to claims 1 and 9. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 3-9 and 11-16 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 9.
	Additionally, on page 8 Applicant asserts that Ganu fails to teach monitoring for a specific interval and monitoring for a specific interval is technically important.  However, Applicant’s claims do not recite monitoring for a specific interval.  Applicant’s claims do not recite time constraints (e.g. starting and ending times) regarding the monitoring intervals so monitoring for an instant reads on monitoring for a time interval.  Further, the claims do not recite that the first and second intervals are different.  Given a broadest reasonable interpretation of the claim language, any monitoring of a first station (i.e. a group including only the first station) and any monitoring of a second station (i.e. a group including only the second station) reads on the claim language.  With this interpretation, as set forth below, FIG. 5A steps 

Claim Objections
Claims 9 and 11-16 are objected to because in claim 9, “A first access point (AP), wherein the first AP a client steering (CSD) daemon, the CSD configured to” is missing a word after “first AP” and before “a client steering . . .”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9 and 11-15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.
 Independent claim 1 recites:  “A method implemented by a client steering (CSD) daemon, the method comprising: grouping, by the CSD running on a first AP of a mesh network, a plurality of stations (STAs) into a group of one or more in-channel STAs operating on a first channel associated with the first AP of the mesh network and a group of one or more off-channel STAs operating on a second channel associated with a second AP of the mesh network; monitoring, by the CSD, the group of one or more in-channel STAs during a first time interval; and monitoring, by the CSD, the group of one or more off-channel STAs during a second time interval.”
The limitations of “grouping a plurality of stations (STAs) into a group of one or more in-channel STAs operating on a first channel associated with the first AP of the mesh network and a group of one or more off-channel STAs operating on a second channel associated with a 
	The judicial exception is not integrated into a practical application because the technical improvement is to address sticky clients, or other types of clients that could benefit from steering, by identifying the STAs that have low link quality, and seamlessly steering them to another interface that provides a better end-to-end route and/or higher link quality as set forth in ¶¶ [0027] – [0028] of Applicant’s specification as filed. From the claim scope, the claims fail to address this improvement because merely grouping a plurality of stations into a group of in-channel stations and off-channel stations and monitoring the groups during first and second time intervals, respectively, is insufficient to correlate the claim to the technical improvement.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is a client steering (CSD) 
Independent claim 9, containing limitations similar to claim 1, is rejected under 35 U.S.C. 101 for the same reasons as claim 1 set forth above.
Claims 3-6 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  These claims are directed to the abstract idea of monitoring (mental process).  The judicial exception is not integrated into a practical application because the technical improvement of identifying the STAs that have low link quality, and seamlessly steering them to another interface that provides a better end-to-end route and/or higher link quality as set forth in ¶¶ [0027] – [0028] of Applicant’s specification as filed, is not addressed.  The claims merely further describe the grouping or monitoring which amounts to the addition of extra-solution activity.
Claims 7 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  These claims recite “sending an announcement message including information gathered from the monitoring to one or more other CSDs within the mesh network,” which amounts to well-understood, routine, conventional activity of transmitting data over a network.  See MPEP § 2106.05(d) II.

Claims 9 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because although claim 9 is directed to an access point, claim 9 does not recite any hardware elements/parts/devices that make up the access point.  The preamble of claim 9 recites “a first access point (AP), wherein the first AP a client steering (CSD) daemon, the CSD configured to:”  However, the body (i.e. limitations) of claim 9 
	Examiner notes that paragraph [0170] of Applicant’s published application states that the CSD may be a specific hardware module.  Thus, Examiner recommends that in order to cure the 101 non-statutory subject matter rejection, Applicant amend the body of the claim to recite that the access point includes a hardware client steering daemon (CSD) module, or some other component that is clearly understood by one of ordinary skill in the art to be hardware.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al. (US PG Pub 2004/0077349 A1, hereinafter “Barak”), in view of Ganu et al. (US PG Pub 2014/0059218 A1, hereinafter “Ganu”).
	Regarding claim 1, Feng teaches a method implemented by a client steering daemon (CSD) (FIG. 18 CPU 607 the runs software that controls operation of base station 1800 reads on daemon.  Examiner notes that “client steering” is interpreted merely as a label because claim 1 does not recite any client steering actions; ¶ [0478]), the method comprising: grouping, by the CSD running on a first AP (FIGs. 8A, 8B base station 123) of a mesh network (¶¶ [0012], [0212] disclose that the mobile units 121, 133 communicate with base stations 121, 133 respectively via Bluetooth in an ad hoc network (ad hoc network reads on mesh network)), a plurality of stations (STAs) (FIGs. 8A, 8B mobile units 121, 133; ¶¶ [0064], [0066]) into a group of one or more in-channel STAs operating on a first channel associated with the first AP of the mesh network (¶ [0064] each Base Station is able to create a connection with a mobile unit that is in its coverage area . . . measure signal quality of the connection; FIG. 8A; ¶ [0066] in a wireless communication system comprising at least two Base Stations, each Base Station having a coverage area . . . and at least one mobile unit {interpreted as CPU running software on base station 123 of FIG. 8A, for example, “groups” mobile unit 121 which is connected to it into a group of one in-channel STA (i.e. mobile unit 121 is connected to a channel of base station 123 in order to communicate with base station 123 as shown in FIG. 8A)) and a group of one or more off-channel STAs operating on a second channel associated with a second AP of the mesh network (¶ [0064] each Base Station is able to create a connection with a mobile unit that is in its coverage area . . . measure signal quality of the connection; FIGs. 8A, 8B mobile unit 133 connected to base station 124 moves from the coverage area of base station 124 into the coverage area of base station 123; ¶ [0066]  a method of passively detecting a mobile unit that is moving from the coverage of area of one Base Station to the coverage area of another Base Station comprises at each Base Station (i.e.  {interpreted as CPU running software on base station 123 of FIG. 8A “groups” mobile unit 133 which is connected to base station 124 into a group of one off-channel STA (i.e. mobile unit 133 is connected to a second channel of base station 124 in order to communicate with base station 124 as shown in FIG. 8A); and monitoring, by the CSD, the group of one or more off-channel STAs during a second time interval (¶ [0066] . . . prior to establishing communications therewith, by passively monitoring signals from the mobile unit {reads on monitoring during a second time interval because the monitoring necessarily takes place over a period of time even if the period of time/interval is very short}).
	Barak does not explicitly teach monitoring, by the CSD, the group of one or more in-channel STAs during a first time interval.
	In analogous art, Ganu teaches monitoring, by the CSD, the group of one or more in-channel STAs during a first time interval (FIG. 5A steps 510, no path, 520, 530; ¶ [0063] disclose that an access point monitors received signal strength for at least one client device connected to it over a period of time (i.e. interval) sufficient to determine whether signal strength is decreasing by a prescribed amount  for a predetermined number of measurement events).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Barak to implement the teaching of Ganu  One would have been motivated to apply the teachings of Ganu to Barak in order to transition a client device to a better device when signal strength measurements dictate that a better link quality can be achieved by such transitioning, thereby improving a user’s quality of communications. (Ganu ¶¶ [0060], [0064])

	Regarding claim 7, Barak does not explicitly teach sending an announcement message including information gathered from the monitoring to one or more other CSDs within the mesh network.
	In analogous art, Ganu teaches sending an announcement message including information gathered from the monitoring to one or more other CSDs within the mesh network (¶ [0036] if no controller is present in the network (i.e. mesh network), the report process may be hosted by one of the APs 100 a-100 c; ¶ [0038] . . . client reports (CRs) table 300 for aggregating information associated with client reports received from APs 100 a-100 c. As shown in FIG. 3, each table entry 310 in the client reports table 300 . . .  is adapted to contain data provided by different APs (e.g., AP 100 a, AP 100 b, etc.), where multiple APs (and even multiple radios per AP) detect signaling from the same client device.  This data . . . may be as simple as . . . signal strength readings 230 {data including signal strength readings provided by APs to another AP reads on sending an announcement message including information gathered from the monitoring to one or more other CSDs (i.e. software running on an AP) within the mesh network).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barak and Ganu to implement the further teachings of Ganu.  One would have been motivated to do so in order to enable an access point in the network to transition a client device to a better device when signal strength measurements dictate that a better link quality can be achieved by such transitioning, thereby improving a user’s quality of communications. (Ganu FIG. 5A ¶¶ [0062] – [0064])

	Regarding claim 8, Barak does not explicitly teach performing an action based on the information gathered from the monitoring, wherein the action is one of keeping a STA of the plurality of STAs associated with the first AP, guiding the STA of the plurality of STAs to a second AP of the mesh network, or kicking the STA of the plurality of STAs from the first AP.
	In analogous art, Ganu teaches performing an action based on the information gathered from the monitoring (FIG. 6 step 610), wherein the action is one of keeping a STA of the plurality of STAs associated with the first AP (FIG. 6 step 650), guiding the STA of the plurality of STAs to a second AP of the mesh network, or kicking the STA of the plurality of STAs from the first AP.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Feng and Ganu to implement the further teachings of Ganu.  One would have been motivated to do so in order to enable an access point to implement band steering on a client device to improve the device’s link quality, thereby improving a user’s quality of experience. (Ganu FIG. 6; ¶ [0074])

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a first access point (AP) (FIGs. 8A, 8B base station 123), a client steering (CSD) daemon of a mesh network (FIG. 18 CPU 607 the runs software that controls operation of base station 1800 reads on daemon; ¶ [0478]), all taught by Barak.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barak, in view of Ganu, and further in view of Feng et al. (US PG Pub 2018/0242332 A1, hereinafter “Feng”).
	Regarding claim 3, the combination of Barak and Ganu does not teach wherein the group of one or more off-channel STAs is divided into one or more sub-groups of one or more STAs based on each STA's operating channel.
	In analogous art, Feng teaches wherein the group of one or more off-channel STAs is divided into one or more sub-groups of one or more STAs based on each STA's operating channel (FIG. 10, ¶¶ [0118], [0119] first group/subgroup of client devices 1004 connected to first radio of AP operating in 2.4 GHz band/channel (i.e. stations grouped together based on operating channel in 2.4 GHz band).  Examiner notes that “wherein the group . . . is divided into one or more subgroups” can be interpreted as the group contains one subgroup containing all STAs in the group.  Thus the group and subgroup are the same).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the combination of Barak and Ganu to implement the teaching of Feng.  One would have been motivated to do so in order to implement a single band dual concurrent network device that includes two radio modules capable of operating within the same frequency band simultaneously with non-debilitating mutual interference between signals transmitted by the two radio modules, thereby increasing system throughput.  (Feng ¶ [0028])

	Regarding claim 4, the combination of Barak, Ganu and Feng, specifically Barak, teaches wherein the second interval is divided into sub-intervals for each sub-group of the group of one or more off-channel STAs (¶ [0066] . . . prior to establishing communications therewith, by passively monitoring signals from the mobile unit {reads on monitoring during a second time interval/sub-interval because the monitoring necessarily takes .

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 5-6 and 13-14 are  rejected under 35 U.S.C. 103 as being unpatentable over Barak, in view of Ganu, and further in view of Venkatraman et al. (US PG Pub 2016/0249315 A1, hereinafter “Venkatraman”).
	Regarding claim 5, Barak does not explicitly teach wherein all monitoring is passive scanning.
	In analogous art, Venkatraman teaches wherein all monitoring is passive scanning (¶ [0031] The wireless access points 115 . . . can be configured to conduct passive . . . scans; ¶ [0048]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barak and Ganu to implement the teaching of Venkatraman.  One would have been motivated to do so in order to implement scanning in a manner that reduces power consumption of the device performing the scanning, thereby preserving the device's battery power, which in turn increases the longevity of the device.  (Venkatraman ¶ [0049]) 

	Regarding claim 6, the combination of Barak and Ganu does not teach wherein all monitoring is active scanning.
	In analogous art, Venkatraman teaches wherein all monitoring is active scanning (¶ [0031] The wireless access points 115 . . . can be configured to conduct . . .  active scans; ¶ [0049]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barak and Ganu to implement the teaching of Venkatraman.  One would have been motivated to do so in order to ensure that the access point performing the scanning receives responses from as many other access points as possible, thereby enabling the access point to more accurately determine the location of a wireless device, which in turn, increases accuracy for location based services.  (Venkatraman ¶ [0048]) 

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 2010/0220597 A1 (Ji et al.) – discloses an access point monitoring signal strength of a UE served by another base station.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413